     Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 1 of 11 PageID #:1551




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 CHOPPER TRADING LLC,

               Plaintiff,
                                                  Case No. 19-cv-01674
                      v.
                                                  Judge Martha M. Pacold
 ALLSTON TRADING LLC,

               Defendant.


                     MEMORANDUM OPINION AND ORDER

      Chopper Trading LLC filed an amended complaint against Allston Trading
LLC, alleging that that Allston manipulated the U.S. Treasury markets through a
trading strategy known as spoofing. [27]. Chopper alleges that, through spoofing,
Allston created illusory appearances of supply and demand, caused Allston’s
competitors, including Chopper, to trade at artificially low or high prices or
quantities, enabled Allston to execute trades advantageous to itself, and ultimately
drove Chopper out of business.

       Allston moves to compel arbitration, [32], dismiss the amended complaint,
[41], and supplement the record, [74] (sealed), [75].

       For the following reasons, the court grants the motion to compel and motion
to supplement. The arbitrability of Chopper’s claims is itself a question for
arbitration. This case is stayed pending resolution of the arbitration. If the
arbitrator decides that Chopper’s claims are not arbitrable and Allston seeks to
reopen this case, the court will do so. Allston’s motion to dismiss is denied without
prejudice, with leave to refile should the arbitrator decide that Chopper’s claims are
not arbitrable.

                                  BACKGROUND

I.      The Parties’ Disputes

       During the relevant time period (2012 through 2015), Chopper and Allston
both traded in two markets: the market for U.S. Treasuries (Treasury notes and
bonds), or the “cash Treasury market”—and the market for Treasury futures
contracts.
      Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 2 of 11 PageID #:1552




      As to the cash Treasury market: Chopper and Allston traded in this market
on the electronic trading platforms BrokerTec and eSpeed. Chopper initiated the
present lawsuit by filing a complaint in this court asserting a Securities and
Exchange Act claim (and a state law claim) concerning this market.

       As to the market for Treasury futures contracts: Chopper and Allston traded
in this market through exchanges operated by the Chicago Board of Trade (CBOT).
Both Chopper and Allston were members of CBOT during the relevant time period.
The CBOT Rules subject disputes between members to mandatory CBOT
arbitration1 under circumstances defined in the CBOT Rules. Chopper filed in
CBOT arbitration a demand asserting violations of the Commodity Exchange Act
concerning this market.

       Chopper alleges that Allston engaged in “spoofing” in both markets.
The alleged spoofing, according to Chopper’s allegations, involved issuing deceptive
orders that Allston never intended to execute and that Allston would withdraw
before they were executed, but that nevertheless created an artificial appearance of
supply or demand and moved the market. Chopper alleges that the spoofing caused
Allston’s competitors, including Chopper, to trade at artificially low or high prices or
quantities while enabling Allston to execute trades advantageous to itself,
ultimately driving Chopper out of business.

       The parties agree that the claims regarding Treasury futures (involving
trades on CBOT exchanges, under the Commodity Exchange Act) belong in
arbitration before the CBOT. As noted above, Chopper initiated a CBOT
arbitration on the futures claims.

       The parties dispute (1) whether Allston engaged in spoofing; (2) whether the
spoofing claims regarding the Treasuries market (involving trades on BrokerTec
and eSpeed, under the Securities and Exchange Act) belong (a) in court or (b) in
CBOT arbitration along with the spoofing claims regarding Treasury futures; and
(3) who should decide the second question, an arbitrator or this court.

II.      Procedural History

      The procedural history provides important context for the parties’ disputes.
Thus, the court describes the history in some detail.

     Chopper filed its original complaint (no longer the operative complaint) on
March 3, 2019. [1]. Chopper’s original complaint alleged improper trading activity


1Specifically, the mandatory arbitration is before a CME Group Arbitration Committee. CBOT is
one of four designated contract markets (exchanges regulated by the Commodity Futures Trading
Commission under the Commodity Exchange Act) within CME Group Inc.

                                               2
   Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 3 of 11 PageID #:1553




by Allston “across multiple different Treasury instruments and in multiple markets
all at once.” [1] ¶ 25. More specifically, the original complaint alleged that Allston
spoofed the cash Treasury markets on the electronic trading platforms BrokerTec
and eSpeed in violation of the securities laws. [1] ¶¶45–50. The original complaint
also alleged, as a factual matter, that Allston spoofed the Treasury futures markets
on exchanges operated by CBOT. [1] ¶ 25. Moreover, the original complaint alleged
that the cash Treasury and futures markets are highly correlated, [1] ¶ 38, and that
Allston’s spoofing of the cash Treasury and futures markets was part of a
coordinated scheme, [1] ¶¶ 4, 36, citing example transactions in both markets that
occurred within less than 27 milliseconds of a particular time, [1] ¶ 35. The original
complaint states that “Allston’s spoofing caused millions of dollars in trading losses
for Chopper.” [1] ¶ 43.2 Nevertheless, in a footnote, Chopper disclaimed that it
sought any damages in court for the futures claims, stated that it had,
simultaneously to filing the complaint in court, initiated an arbitration against
Allston for the futures claims, and noted that the complaint in court asserted claims
for separate damages for securities fraud in the BrokerTec and eSpeed cash
Treasury exchanges. [1] ¶ 9 n.1. The original complaint asserted a securities law
count: Count I, based on § 10(b) of the Securities and Exchange Act, 15 U.S.C.
§ 78j(b), and Rule 10b-5. [1] ¶¶ 45–50. (The original complaint also alleged
(in Count II) a claim under the Illinois Consumer Fraud Act (ICFA), 815 ILCS
505/1, et seq. [1] ¶¶ 51–61.)

      On May 10, 2019, Allston filed a motion to compel arbitration, [18], and a
motion to dismiss for failure to state a claim, [22]. The court set a briefing schedule
on those motions, directing the parties to complete briefing by June 7, 2019. [26].

       Chopper did not file a response to Allston’s motions. Instead, on May 31,
2019, Chopper filed a first amended complaint—the operative complaint. [27].
In light of the first amended complaint, the court later denied Allston’s motions as
moot. [55]. The court now turns to the amended complaint.

      Chopper’s amended complaint continues to allege spoofing by Allston, but
attempts to limit the factual allegations to the cash Treasury market and not the
futures market. The amended complaint alleges spoofing in transactions in the
cash Treasury market on BrokerTec and eSpeed; it excises references to the futures
market, futures transactions, and CBOT exchanges. For example:

           Chopper’s original complaint alleged improper trading activity by Allston
            “across multiple different Treasury instruments and in multiple markets
            all at once.” [1] ¶ 25. In contrast, the amended complaint alleges that the

2 The original complaint also attached as an exhibit a spreadsheet “identifying the instances and

details surrounding Allston’s spoofing.” [1] ¶ 39; [4] (sealed). According to the original complaint,
the spreadsheet “estimates the total loss suffered by Chopper as a result of Allston’s spoofing.”
[1] ¶ 39.

                                                   3
   Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 4 of 11 PageID #:1554




          improper trading activity was “across multiple different cash Treasury
          instruments all at once.” [27] ¶ 25 (emphasis added).

         The original complaint alleged specific near-simultaneous transactions in
          both the cash and the futures markets. [1] ¶ 35; see also [4] (original
          Exhibit 1) (spreadsheet identifying instances and details surrounding
          Allston’s alleged spoofing) (sealed). In contrast, the amended complaint
          alleges specific near-simultaneous transactions in the cash market only.
          [27] ¶ 35; see also [28] (amended Exhibit 1) (sealed).

       Like the original complaint, the amended complaint asserts a securities law
claim: Count I, based on § 10(b) of the Securities and Exchange Act, 15 U.S.C.
§ 78j(b), and Rule 10b-5. [27] ¶¶ 43–48. (The amended complaint also alleges
(in Count II) a claim under the ICFA, 815 ILCS 505/1, et seq. [27] ¶¶ 49–59.)

       On June 14, 2019, Allston filed another motion to compel arbitration, [32],
and a motion to dismiss the amended complaint for failure to state a claim, [41].
The court set a briefing schedule on those motions, directing the parties to complete
briefing by July 26, 2019. [44]. After briefing was complete, the case was
reassigned to this judge. [54].

       Partly at the court’s request, the parties have filed under seal information
relating to the arbitration. E.g., [60] (sealed); [74] & exhibits (sealed); [83] & exhibit
(sealed); [89] (sealed). The court has considered this information as necessary.

                                    DISCUSSION

      Allston has filed motions to compel arbitration, [32], dismiss the amended
complaint, [41], and supplement the record, [74] (sealed), [75].

      The court turns first to the motion to compel.

      Allston moves to compel Chopper to arbitrate the claims in Chopper’s
amended complaint under the mandatory arbitration procedures that govern
disputes between members of CBOT. [32].

       The Federal Arbitration Act (FAA) governs whether the court must compel
arbitration. The FAA provides, as relevant:

      A written provision in . . . a contract evidencing a transaction involving
      commerce to settle by arbitration a controversy thereafter arising out of
      such contract . . . shall be valid, irrevocable, and enforceable, save upon
      such grounds as exist at law or in equity for the revocation of any
      contract.



                                            4
  Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 5 of 11 PageID #:1555




9 U.S.C. § 2. The FAA “mandates enforcement of valid, written arbitration
agreements,” Tinder, 305 F.3d at 733, and “embodies both a liberal federal policy
favoring arbitration and the fundamental principle that arbitration is a matter of
contract,” Gore v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1032 (7th Cir. 2012)
(citation and internal quotation marks omitted). “[B]ecause arbitration is a matter
of contract, a party cannot be required to submit to arbitration any dispute which
he has not agreed so to submit.” Gore, 666 F.3d at 1032 (citation and internal
quotation marks omitted). Thus, the court must compel arbitration if it finds that:
“(1) there is an enforceable written agreement to arbitrate; (2) the dispute falls
within the scope of the arbitration agreement; and (3) a party refuses to arbitrate.”
Smith v. Cavalry Portfolio Services LLC, No. 20-cv-1375, 2020 WL 7682236, at *1
(N.D. Ill. Dec. 26, 2020) (citing 9 U.S.C. § 4; Zurich Am. Ins. Co. v. Watts Indus.,
Inc., 417 F.3d 682, 687 (7th Cir. 2005)). “Courts evaluate agreements to arbitrate
under the same standards as any other contract, . . . which include all general
principles of state law.” Allscripts Healthcare, LLC v. Etransmedia Tech., Inc.,
188 F. Supp. 3d 696, 700 (N.D. Ill. 2016) (citations and internal quotation marks
omitted). “[T]he FAA provides for stays of litigation when an issue presented in the
case is referable to arbitration.” Tinder, 305 F.3d at 733 (citing 9 U.S.C. § 3).

       Allston’s motion to compel arbitration involves two of the three disputes
mentioned above: (1) the question of arbitrability, meaning whether Chopper’s
claims in this case (spoofing claims regarding the cash Treasury market) fall within
the scope of the CBOT arbitration agreement, or put another way, whether the
parties agreed to arbitrate the claims Chopper has filed in court (if so, those claims
belong in CBOT arbitration along with the spoofing claims regarding Treasury
futures); (2) the antecedent question of who—court or arbitrator—has the authority
to decide the first question.

        The court begins with the second question: who decides arbitrability?
“As a general rule, courts and not arbitrators decide the question whether the
parties have submitted a particular dispute to arbitration, i.e., the question of
arbitrability.” Allscripts, 188 F. Supp. 3d at 700 (citations, internal quotation
marks, and brackets omitted). “But that is just a presumption.” Id. at 701. Under
the FAA and Supreme Court precedent, “the question of who decides arbitrability is
itself a question of contract.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139
S. Ct. 524, 527 (2019). The parties can agree to arbitrate threshold arbitrability
questions “so long as the parties’ agreement does so by ‘clear and unmistakable’
evidence.” Id. at 530 (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S.
938, 944 (1995)).

      Although the question of who decides arbitrability is one of contract, a
heightened standard—“clear and unmistakable” evidence—applies to whether the
parties agreed to arbitrate arbitrability. See First Options, 514 U.S. at 944; Rent-A-
Center, West, Inc. v. Jackson, 561 U.S. 63, 69 n.1 (2010). Comparing the question of


                                          5
   Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 6 of 11 PageID #:1556




who should decide arbitrability to the question of arbitrability itself (i.e., the scope
of the arbitration agreement), First Options explained:

      The latter question arises when the parties have a contract that provides
      for arbitration of some issues. In such circumstances, the parties likely
      gave at least some thought to the scope of arbitration. And, given the
      law’s permissive policies in respect to arbitration, one can understand
      why the law would insist upon clarity before concluding the parties did
      not want to arbitrate a related matter. On the other hand, the former
      question—the “who (primarily) should decide arbitrability” question—is
      rather arcane. A party often might not focus upon that question or upon
      the significance of having arbitrators decide the scope of their own
      powers. And, given the principle that a party can be forced to arbitrate
      only those issues it specifically has agreed to submit to arbitration, one
      can understand why courts might hesitate to interpret silence or
      ambiguity on the “who should decide arbitrability” point as giving the
      arbitrators the power, for doing so might too often force unwilling
      parties to arbitrate a matter they reasonably would have thought a
      judge, not an arbitrator, would decide.

First Options, 514 U.S. at 945 (internal citations omitted) (emphasis in original).

       Given these principles, any doubts about who decides arbitrability are
resolved in favor of the courts. Id. at 944–45. Nevertheless, “if a valid [arbitration]
agreement exists, and if the agreement delegates the arbitrability issue to an
arbitrator, a court may not decide the arbitrability issue.” Henry Schein, 139 S. Ct.
at 530.

       Allston argues that Chopper contractually agreed to have CBOT arbitrators
resolve any questions about the arbitrability of disputes between CBOT members.
[35] at 8. Allston points to a CBOT rule—CBOT Rule 606—as clear and
unmistakable evidence of an agreement to delegate questions of arbitrability
to CBOT.

      Before analyzing that rule, for context:

       As members of CBOT during the relevant times, Chopper and Allston were
bound by the CBOT Rules. The CBOT Rules include a chapter (Chapter 6) on
arbitration.

        A rule in Chapter 6, Rule 600.A(1), governs the question of arbitrability, that
is, the question whether Chopper’s claims in this case (the claims about spoofing in
the cash Treasury market) fall within the scope of the CBOT arbitration agreement.




                                            6
   Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 7 of 11 PageID #:1557




       Rule 600.A(1) provides:

       It is contrary to the objectives and policy of the Exchange for members
       to litigate certain Exchange-related disputes. Disputes between and
       among members that are described below and that are based upon facts
       and circumstances that occurred at a time when the parties were
       members shall be subject to mandatory arbitration in accordance with
       the rules of this Chapter:

       1. claims between members that relate to or arise out of any transaction
          on or subject to the rules of the Exchange; . . . .

[37-1] at 23.

       With that context, returning to the question of who should decide
arbitrability, the court or the arbitrator:

     Allston contends that another rule in Chapter 6, Rule 606, is clear and
unmistakable evidence of an agreement to delegate questions of arbitrability to
CBOT.

       Rule 606 provides:

       Any party may file a challenge to the arbitrability of a dispute submitted
       for arbitration at the Exchange. A party’s failure to file a timely
       challenge to arbitrability shall waive any right to object thereafter to the
       arbitrability of the dispute.

       A challenge to arbitrability by a claimant must be filed no later than 5
       days after the claim is submitted for arbitration. A challenge to
       arbitrability by a respondent must be filed no later than 10 days after
       the respondent has received notice of the claim. The request must be in
       writing and state the reasons why the dispute is not arbitrable at the
       Exchange. Any other party may file a written response in support of or
       opposition to the challenge no later than 10 days after receiving notice
       of the challenge to arbitrability.

       The chairman may decide the arbitrability of a dispute based on his
       consideration of the written submissions of the parties. The chairman’s
       decision shall be final and is not appealable.

[37-1] at 25–26. Allston argues that Rule 606 “unmistakably requires both
claimants and respondents to promptly submit any question as to arbitrability to
CBOT.” [35] at 9 (emphasis in original). Allston goes on to say that Rule 606 does
not provide an exception “allowing claimants like Chopper to seek a judicial
determination of arbitrability.” [35] at 9.

                                            7
   Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 8 of 11 PageID #:1558




      The court agrees with Allston that Rule 606 provides clear and unmistakable
evidence that the parties agreed to arbitrate questions of arbitrability.

       Rule 606 expressly empowers an arbitrator (the chair of the arbitration
panel) to decide the question of arbitrability: “The chairman may decide the
arbitrability of a dispute based on his consideration of the written submissions of
the parties. The chairman’s decision shall be final and is not appealable.” [37-1] at
26. Thus, the parties considered whether the arbitrators should have the authority
to decide arbitrability, assigned that authority to the chair, and made the chair’s
decision final and unappealable. The parties clearly considered the significance of
having the arbitrator decide arbitrability and decide it with finality.

       Moreover, in outlining procedures for challenging the arbitrability of a
dispute, Rule 606 states that “[a] party’s failure to file a timely challenge to
arbitrability shall waive any right to object thereafter to the arbitrability of the
dispute.” [37-1] at 25–26. This language shows that the parties considered the
significance of a party’s failing to follow the procedures set by the rule for filing
challenges to arbitrability (that is, waiver of the right to object to arbitrability).

      For these reasons, the language of Rule 606 shows that the parties both
considered whether the arbitrator should have the authority to decide arbitrability
and granted that authority to the arbitrator, satisfying the clear statement
requirement and the reasons for that requirement. See First Options, 514 U.S.
at 945.

       Chopper makes three arguments in response to Allston’s assertion that the
parties agreed to arbitrate the question of arbitrability: (1) Rule 606 cannot
represent the clear and unmistakable intent of the parties because the Rules “were
written exclusively by CBOT, and Allston and Chopper only entered into them as a
condition of CBOT membership”; (2) the plain language of Rule 606 is permissive
rather than mandatory, “and thus cannot require arbitrability to be determined by
CBOT”; and (3) Rule 606 by its terms applies only to claims “submitted for
arbitration at the Exchange” and the claims in this case (claims about the cash
Treasury market) were not submitted for arbitration at CBOT. [45] at 12–13
(emphasis in original).

        As to Chopper’s first argument, Chopper does not dispute that the CBOT
Rules, as a matter of contract law, are valid and binding on both Chopper and
Allston. Instead, Chopper argues that “[i]t is illogical, and certainly not ‘clear and
unmistakable’ to argue that [ ] CBOT, in writing its own rules, intended to appoint
itself as the gatekeeper of disputes occurring on non-CBOT platforms.” [45] at 12.
Thus, Chopper argues that CBOT cannot possibly have written rules that would
allow CBOT to arbitrate a dispute involving non-CBOT platforms. But first,
“arbitration is a matter of contract” and “parties can agree to arbitrate gateway
questions of arbitrability.” Rent-A-Center, 561 U.S. at 68–69 (citations and internal

                                             8
  Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 9 of 11 PageID #:1559




quotation marks omitted). Chopper and Allston were free to, and did, agree to abide
by the CBOT Rules as a condition of CBOT membership. That CBOT authored
those rules does not change the analysis. And second, it is not at all illogical or
implausible that CBOT would have thought a CBOT arbitrator well positioned to
decide whether a particular claim was a “claim[ ] between members that relate[s] to
or arise[s] out of any transaction on or subject to the rules of the Exchange.”
Rule 600.A(1).

       Chopper’s second argument is also unpersuasive. Chopper argues that Rule
606’s use of the word “may” suggests that the parties’ agreement was to “merely
permit arbitrability to be decided by CBOT arbitrators . . . and not to require that
arbitrability be decided solely by a CBOT arbitrator.” [45] at 13 (emphases in
original). Of course, “may” is permissive and “shall” is mandatory. But the answer
to the question here does not turn on that distinction. The question here is whether
the parties clearly and unmistakably conferred on the arbitrator the authority to
decide arbitrability. “May” clearly and unmistakably grants the arbitrator that
authority. Cf. Shaw Group Inc. v. Triplefine Int’l Corp., 322 F.3d 115, 122 (2d Cir.
2003) (finding clear and unmistakable evidence in the following language: “[I]f any
party raises one or more pleas concerning the existence, validity or scope of the
arbitration agreement, [the arbitrator] may decide, without prejudice to the
admissibility or merits of the plea or pleas, that the arbitration shall proceed if it is
prima facie satisfied that an arbitration agreement under the Rules may exist”).
“May” confers authority on the arbitrator; “shall have the power” is more emphatic,
but both grant authority. See Allscripts, 188 F. Supp. 3d at 701–02 (finding clear
and unmistakable evidence in the following language: “The arbitrator shall have the
power to rule on his or her own jurisdiction, including any objections with respect to
the existence, scope, or validity of the arbitration agreement or to the arbitrability
of any claim or counterclaim”).

       Chopper’s third argument is that Chopper’s claims as to cash Treasury
markets have not been submitted for arbitration at CBOT and therefore fall outside
Rule 606. Chopper points to the first sentence of the rule: “Any party may file a
challenge to the arbitrability of a dispute submitted for arbitration at the
Exchange.” [37-1] at 25 (emphasis added). Chopper argues that the rest of Rule
606, including the authorization of the chair to decide arbitrability, hinges on this
language.

       The parties have not fully briefed the question whether the claims in this
case were in fact submitted for arbitration at the Exchange. But it is not necessary
to reach that issue to address Chopper’s argument. Chopper argues that because
Chopper did not submit the claims in this lawsuit for arbitration at the Exchange,
Rule 606 does not clearly and unmistakably grant the arbitrator the authority to
resolve the arbitrability of the claims in this lawsuit. In other words, Chopper
interprets “submitted for arbitration at the Exchange” as a substantive limit on the
group of disputes for which the parties agreed to arbitrate arbitrability (or at least a

                                           9
  Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 10 of 11 PageID #:1560




procedural prerequisite to the arbitration of arbitrability). But in the context of the
entire Rule 606 itself and the CBOT Rules more generally, the better reading is that
“submitted for arbitration at the Exchange” does not substantively limit the set of
disputes for which the parties agreed to arbitrate arbitrability, for the following
reasons.

        First, the last two sentences of Rule 606 broadly grant the arbitrator the
power to finally decide, without the possibility of appeal, the arbitrability of “a
dispute,” not a dispute “submitted for arbitration at the Exchange.” Second, Rule
606 provides for challenges to arbitrability by claimants (“[a] challenge to
arbitrability by a claimant must be filed no later than 5 days after the claim is
submitted for arbitration”); if a claimant could control which disputes would be
subject to review for arbitrability by deciding which disputes to “submit[ ] for
arbitration at the Exchange,” it is unclear why Rule 606 would allow challenges to
arbitrability by claimants. Third, elsewhere the Rules presume that persons
affiliated with the Exchange, including staff and arbitrators, have the power to
decide arbitrability (without mentioning the court). See Rule 432.R, [37-1] at 18-19
(“It shall be an offense: . . . (R. to fail to submit to arbitration any dispute which
Exchange staff, an arbitration panel or the Board decides should be arbitrated
pursuant to Chapter 6; or to fail to comply with a final arbitration award; . . . .”)
(emphasis added).

       In that context, “submitted for arbitration at the Exchange” does not
circumscribe the category of disputes for which the arbitrator has been granted
authority to decide arbitrability, as Chopper contends. Rather, that language
simply describes the process by which the question of arbitrability arrives before the
arbitrator, including scenarios where the court compels arbitration (as here), the
dispute is then submitted for arbitration at the Exchange, and the claimant may
then file a challenge to arbitrability if it chooses.

       In sum, because there is clear and unmistakable evidence of the parties’
agreement to arbitrate arbitrability, the court may not reach the question of
arbitrability—that is, whether the claims in this case fall within the scope of the
arbitration agreement and thus are arbitrable. See Henry Schein, 139 S. Ct. at 530.
That is a question for the arbitrator. As such, the motion to compel is granted.
The case is stayed pending resolution of the arbitration. If the arbitrator decides
that Chopper’s claims are not arbitrable and Allston seeks to reopen this case, the
court will do so.

      Since the motion to compel arbitration has been granted, the motion to
dismiss is denied without prejudice, with leave to refile should the arbitrator decide
that Chopper’s claims are not arbitrable.

      After Allston’s motion to compel and motion to dismiss were fully briefed,
Allston filed a motion to supplement the record. [74] (sealed), [75]. The motion to

                                          10
  Case: 1:19-cv-01674 Document #: 94 Filed: 08/20/21 Page 11 of 11 PageID #:1561




supplement is granted. To the extent the court found the supplemental information
relevant to the motion to compel, the court considered the information.

                                  CONCLUSION

       Allston’s motion to compel arbitration and motion to supplement the record
are granted. The arbitrability of Chopper’s claims is itself a question for
arbitration. This case is stayed pending resolution of the arbitration. If the
arbitrator decides that Chopper’s claims are not arbitrable and Allston seeks to
reopen this case, the court will do so. Allston’s motion to dismiss is denied without
prejudice, with leave to refile should the arbitrator decide that Chopper’s claims are
not arbitrable.

Dated: August 20, 2021                     /s/ Martha M. Pacold




                                          11
